DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-24 and 27 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 9-11, 17-19, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiler et al. (USPUB 2016/0088482) in view of Velderman et al. (USPUB 2016/0099590) in view of Wilgert et al. (USPUB 2015/0357684) in view of Won et al. (USPUB 2013/0278206).

As to Claim 1, Zeiler discloses a device charging system comprising: a battery module configured to supply a type of power to at least one load device (Figure 1, Element 160); and a central charging station 

As to Claim 2, Zeiler, Velderman, Wilgert, and Won disclose the device charging system of claim 1, wherein the electronic processor is further configured to add and remove additional battery modules to the device charging system (Zeiler Paragraph 83). 
As to Claim 3, Zeiler, Velderman, Wilgert, and Won disclose the device charging system of claim 1, wherein the central charging station is configured to charge a battery of the battery module when the battery module is coupled to the central charging station (Zeiler Paragraph 58 and Figure 28). 
As to Claim 9, Zeiler discloses a method of monitoring a battery module supplying power to at least one load device within a charging system, the method comprising (Figure 1, Element 160): defining a virtual boundary; determining a location of the battery module; determining, based the location of the battery module, whether the battery module is within the virtual boundary (Paragraphs 22 and 81); and transmitting a command to the battery module causing the battery module to stop supplying power to the load device when the battery module is not within the virtual boundary (Paragraph 83).   Zeiler does not expressly disclose receiving an input from a user, authenticating the input, and unlocking the battery module from the charging system upon authenticating the input, wherein unlocking the battery module includes disengaging a locking mechanism of the charging system from a receiver cavity of the battery module and when the battery module is within a predetermined charging range, wirelessly charge the battery module while the battery module is charging the at least one load device, wherein the predetermined charging range is the same as or less than a range of the virtual boundary.  Velderman discloses receiving an input from a user, authenticating the input, and unlocking the battery module 

As to Claim 10, Zeiler, Velderman, Wilgert, and Won disclose the method of claim 9, the method further comprising adding or removing an additional battery module to the charging system (Zeiler Paragraph 108 and 128). 
As to Claim 11, Zeiler, Velderman, Wilgert, and Won disclose the method of claim 9, wherein the central charging station is configured to charge a battery of the battery module when the battery module is coupled to the central charging station (Zeiler Paragraph 58 and Figure 28). 
As to Claim 17, Zeiler discloses a device charging system comprising: a battery module configured to supply a type of power to at least one load device (Figure 1, Element 160); and a central charging station 

As to Claim 18, Zeiler, Velderman, Wilgert, and Won disclose the device charging system of claim 17, wherein the electronic processor is further configured to add and remove identifiers of additional battery modules to the memory of the central charging station (Zeiler Paragraph 108 and 128). 
As to Claim 19, Zeiler, Velderman, Wilgert, and Won disclose the device charging system of claim 17, wherein the central charging station further includes a secondary sensor configured to read an identification label of the battery module to determine when the battery module is coupled to the output port (Zeiler Paragraph 58 and Figure 28). 
As to Claim 27, Zeiler, Velderman, Wilgert, and Won disclose the device charging system of claim 17, wherein the electronic processor is further configured to determine a potential malfunction in the battery module by monitoring an electronic charge characteristic of the battery module while the battery module is being charged and, when the potential malfunction is determined to exist, generate an alert to a user of the device charging system (Zeiler Paragraphs 178 and 186). 


Claims 4-6, 8, 12-14, 16, 20-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiler, Velderman, Wilgert, and Won in view of Van Der Lee (USPUB 2013/0026981).

As to Claim 4, Zeiler, Velderman, Wilgert, and Won disclose the device charging system of claim 1, but does not expressly disclose wherein the type of power supplied to the at least one load device is transferred wirelessly.  Van Der Lee discloses disclose wherein the type of power supplied to the at least one load device is transferred wirelessly (Figure 1, Element 110).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Van Der Lee’s wireless charging, and add it to the system of Zeiler, in order to allow the batteries to be charged and transfer charge wirelessly.
As to Claim 5, Zeiler, Velderman, Wilgert, and Won disclose the device charging system of claim 1, but does not expressly disclose wherein the battery module is configured to supply a second type of power to a second load device. Van Der Lee discloses the battery module is configured to supply a second type of power to a second load device (Figure 1, Elements 110, 100, and 104).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Van Der Lee and allow the system of Zeiler to provide different power to different devices (Power requirements are different for Cell Phones and Laptops).
As to Claim 6, Zeiler, Velderman, Wilgert, Won, and Van Der Lee disclose the device charging system of claim 5, wherein the second type of power is difference from the type of power supplied to the at least one load device (Van Der Lee, Elements 100 and 104). 

As to Claim 12, Zeiler, Velderman, Wilgert, and Won disclose the method of claim 9, but does not expressly disclose wherein the type of power supplied to the at least one load device is transferred wirelessly.  Van Der Lee discloses disclose wherein the type of power supplied to the at least one load device is transferred wirelessly (Figure 1, Element 110).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Van Der Lee’s wireless charging, and add it to the system of Zeiler, in order to allow the batteries to be charged and transfer charge wirelessly.
As to Claim 13, Zeiler, Velderman, Wilgert, and Won disclose the method of claim 9, but does not expressly disclose wherein the battery module is configured to supply a second type of power to a second load device.  Van Der Lee discloses the battery module is configured to supply a second type of power to a second load device (Figure 1, Elements 110, 100, and 104).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Van Der Lee and allow the system of Zeiler to provide different power to different devices (Power requirements are different for Cell Phones and Laptops). 

As to Claim 16, Zeiler, Velderman, Wilgert, and Won disclose the method of claim 9 but does not expressly disclose further comprising supplying power to the battery module via a proprietary charging interface.  Van Der Lee discloses a system which is capable of controlling charging and wireless power transfer between devices (Figure 1).  Van Der Lee does not expressly state this is proprietary, however the Examiner takes official notice that it is well known that complex wireless charging control requires specialized programing with compatible devices, and this is proprietary as it is not freely available.
As to Claim 20, Zeiler, Velderman, Wilgert, and Won disclose the device charging system of claim 17, but does not expressly disclose wherein the type of power supplied to the at least one load device is transferred wirelessly.  Van Der Lee discloses disclose wherein the type of power supplied to the at least one load device is transferred wirelessly (Figure 1, Element 110).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Van Der Lee’s wireless charging, and add it to the system of Zeiler, in order to allow the batteries to be charged and transfer charge wirelessly.
As to Claim 21, Zeiler, Velderman, Wilgert, and Won disclose the device charging system of claim 17, but does not expressly disclose wherein the battery module is configured to supply a second type of power to a second load device.  Van Der Lee discloses the battery module is configured to supply a second type of power to a second load device (Figure 1, Elements 110, 100, and 104).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Van Der Lee and allow the system of Zeiler to provide different power to different devices (Power requirements are different for Cell Phones and Laptops).

As to Claim 24, Zeiler, Velderman, Wilgert, and Won disclose the device charging system of claim 17, but does not expressly disclose wherein the electronic processor is further configured to supply power to the battery module via a proprietary charging interface.  Van Der Lee discloses a system which is capable of controlling charging and wireless power transfer between devices (Figure 1).  Van Der Lee does not expressly state this is proprietary, however the Examiner takes official notice that it is well known that complex wireless charging control requires specialized programing with compatible devices, and this is proprietary as it is not freely available. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820.  The examiner can normally be reached on Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859